Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the divider [claim 6] and the perforations [claim 10] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 110 was described in the specification but was not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both the sealing portion and tip covering.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 1, “attached the edge” should be “attached to the edge”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the packaging" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pflaum (EP 2179667).
Regarding claim 1, Pflaum discloses a consumable package (11) comprising: a body portion (at 13) comprising a bottom, at least one side, and an opening (top opening) defined by an edge of the at least one side, the bottom and at least one side defining an internal void, a combustible plant-based material (16, 17, 18) disposed within the internal void; and a sealing portion (at 27) configured to attach to the edge of the at least one side.
Regarding claim 2, Pflaum discloses the body portion has a substantially hemispherical shape.
Regarding claim 5, Pflaum discloses the body portion is considered to comprise the combustible plant-based material since it contains the combustible plant-based material therein.
Regarding claim 6, Pflaum discloses the combustible plant-based material is a first combustible plant-based material (16), the consumable package further comprises a second combustible plant-based material (18), the body portion further comprises a divider (14 in Fig. 11), a first section of the internal void is defined by the divider and a first portion of the at least one side of the body portion, a second section of the internal void is defined by the divider and a second portion of the at least one side of the body portion, the first combustible plant-based material is disposed within the first section of the internal void, and the second combustible plant-based material is disposed within the second section of the internal void (as shown in Fig. 11).
Regarding claim 7, Pflaum discloses the combustible plant-based material is a first combustible plant-based material (16), the consumable package comprises a second combustible plant- based material (18) that is different from the first combustible plant-based material, and the second combustible plant-based material is layered atop the first combustible plant-based material (as shown in Fig. 11).
Regarding claim 8, Pflaum discloses the combustible plant-based material comprises a solid material (16).
Regarding claim 9, Pflaum discloses the combustible plant-based material comprises a liquid material or a semi-liquid material (at 18).
Regarding claim 10, Pflaum discloses at least one of the bottom and the at least one side comprises perforations (at 25).
Regarding claim 11, Pflaum discloses the sealing portion is detachably attached to the edge of the at least one side.
Regarding claim 13, Pflaum discloses the bottom of the body portion comprises an aperture (at 25 in Fig. 11) and a tip (at 29) covering the aperture, the tip being removably attached to the bottom of the body portion.
Regarding claim 15, Pflaum discloses a flavoring ([0036]).
Regarding claim 16, Pflaum discloses a consumable package (See Fig. 1 or 11) comprising: a body portion (at 13 in Fig. 1) having a bottom and at least one side including an edge opposite the bottom, the body portion comprising a combustible plant-based material (the body portion is considered to comprise the combustible plant-based material since it contains the combustible plant-based material therein), wherein the body portion has a shape and size capable of complementing a predetermined smoking apparatus.

Claims 1, 3-8, 10, 12 and 16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (CA 2871765).
Regarding claim 1, Kennedy discloses a consumable package (See Figure labeled below) comprising: a body portion (See Figure labeled below) comprising a bottom, at least one side, and an opening (opening formed at the top of the sides) defined by an edge of the at least one side, the bottom and at least one side defining an internal void, a combustible plant-based material (wood) disposed within the internal void; and a sealing portion (See Figure labeled below) configured to attach to the edge of the at least one side.

    PNG
    media_image1.png
    420
    767
    media_image1.png
    Greyscale

Regarding claim 3, Kennedy discloses the body portion comprises a material that is substantially combustible, substantially flammable, and/or substantially burnable (See claim 2).
Regarding claim 4, Kennedy discloses the body portion comprises paper (See claim 2).
Regarding claim 5, Kennedy discloses he body portion comprises the combustible plant- based material (See claim 2).
Regarding claim 6, Kennedy discloses the combustible plant-based material is a first combustible plant-based material (See “First material” labeled in the figure above), the consumable package further comprises a second combustible plant-based material (See “Second material” labeled in the figure above), the body portion further comprises a divider (See “Divider” labeled in the figure above), a first section of the internal void is defined by the divider and a first portion of the at least one side of the body portion, a second section of the internal void is defined by the divider and a second portion of the at least one side of the body portion, the first combustible plant-based material is disposed within the first section of the internal void, and the second combustible plant-based material is disposed within the second section of the internal void.
Regarding claim 7, Kennedy discloses the combustible plant-based material is a first combustible plant-based material, the consumable package comprises a second combustible plant- based material that is different from the first combustible plant-based material, and the second combustible plant-based material is layered atop the first combustible plant-based material (See Figure labeled above).
Regarding claim 8, Kennedy discloses the combustible plant-based material comprises a solid material.
Regarding claim 10, Kennedy discloses the at least one side comprises perforations (round holes).
Regarding claim 12, Kennedy discloses the sealing portion is permanently attached the edge of the at least one side and the sealing portion comprising a combustible material.
Regarding claim 16, Kennedy discloses consumable package (See Figure shown above) comprising: a body portion having a bottom and at least one side including an edge opposite the bottom, the body portion comprising a combustible plant-based material (See claim 2), wherein the body portion has a shape and size capable of complementing a predetermined smoking apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pflaum (EP 2179667) as applied to claim 1 above, in view of En’Wezoh (WO 2016/040580). As described above, Pflaum discloses the claimed invention except for the body portion having a scented coating. However, En’Wezoh teaches it is well known in the art for a smoking device to be provided with components such as a scent coating ([0036]) for the purpose of adding a scent to the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Pflaum with a scented coating as taught by En’Wezoh in order to impart a scent to the package. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (CA 2871765) as applied to claim 16 above. As described above, Kennedy discloses the claimed invention except for the express disclosure that the combustible plant-based material is compressed to form the body portion. However, Official Notice is taken, that it is old and conventional to form a paper-based material, from which a box is formed, by compressing paper fibers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the combustible plant-based material of Kennedy by compressing the paper fibers in order to form relatively strong package.    


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pflaum (EP 2179667) as in view of Zabinski (US 2013/0020225).
Pflaum discloses a consumable package (11) comprising: a body portion (at 13) comprising a bottom, at least one side, and an opening (top opening) defined by an edge of the at least one side, the bottom and at least one side defining an internal void, a combustible plant-based material (16, 17, 18) disposed within the internal void; and a sealing portion (at 27) configured to attach to the edge of the at least one side. Pflaum discloses the claimed invention except for the container.
However, Zabinski teaches a container (100 in Fig. 1) comprising a base (200 in Fig. 3) comprising a plurality of holding locations (apertures/depressions 220), each holding location disposed on an inner bottom surface of the container; a lid (upper portion of 300) configured to releasably seal a top portion of the base; and a plurality of packages (pods), wherein each holding location is configured to receive a package of the plurality of packages, for the purpose of storing and organizing a plurality of packages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided packages of Pflaum within a container as taught by Zabinski in order to conveniently store and organize a plurality of packages before use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735